Title: To Benjamin Franklin from Madame Brillon, [1778?]
From: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt
To: Franklin, Benjamin


Mon chér papa,
ce mercredi matin [1778?]
j’avois chargé mr L’abbé de st non d’amenér ce soir chéz moi a l’heure du thé mr charpentiér l’habil méchanicien dont je vous ai parlé pour des présses; il est impossible a l’abbé de venir ce soir, et mr. charpentiér bien empréssé de vous estre présenté, est venu m’apportér la léttre de l’abbé; il vous reméttra ce mot; C’est un homme de la plus grande simplicité, et du plus grand talent il a beaucoup d’idées et de génie; si vous pouvés lui dire un mot il sera content, il le sera bien plus encore s’il peut vous estre util: adieu a ce soir je sçais que vous courrés le monde, ainsi vous viendrés voir votre fille, elle vous aime tant—
 
Addressed: A Monsieur / Monsieur Franklin / A Passy
